Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonard Hope (Reg. No. 44,774) on 04/08/2022.

The application has been amended as follows: 
replace “designation” (claim 10, line 3) with --  destination  --;
replace “designation” (claim 19, line 3) with --  destination  --;

replace “export-plugin” (claim 19, line 1) with --  export plug-in  --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A computer-implemented method for uploading data from a source system to a destination system, comprising:
receiving a request to upload the data to the destination system, wherein the request includes an instruction to process the data for upload;
in response to the request, generating a configuration file consistent with the instruction;
retrieving the requested data;
determining that a plug-in component is needed to process the retrieved data in accordance with the configuration file;
accessing the plug-in component;
processing the retrieved data using the plug-in component to generate processed data, the plug-in component comprising a data transformation plug-in configured to strip undesired data from the data;
storing the processed data in a memory; and
uploading the processed data from the memory to the destination system.

Independent Claim 12:
12.	A system for uploading data from a source system to a destination system, comprising:
a memory storing instructions; and
a processor executing the instructions, the execution of the instructions causing the processor to:
receive a request to upload the data to the destination system, wherein the request includes an instruction to process the data for upload;
in response to the request, generate a configuration file consistent with the instruction;
retrieve the requested data;
determine that a plug-in component is needed to process the retrieved data in accordance with the configuration file;
access the plug-in component;
process the retrieved data using the plug-in component to generate processed data, the plug-in component comprising a data transformation plug-in configured to strip undesired data from the data;
storing the processed data in the memory; and
upload the processed data from the memory to the destination system.

Independent Claim 20:
20.	A computer-implemented method for uploading data from a data center to a destination computing system, comprising:
receiving a request at the data center to upload the data to the destination computing system, wherein the request includes an instruction to remove personally identifiable information (PII) from the data prior to upload;
in response to the request,
generating a configuration file consistent with the instruction;
retrieving the requested data;
determining that a data transformation plug-in component is needed to transform the retrieved data in accordance with the configuration file;
accessing the plug-in component;
processing the retrieved data using the plug-in component to strip the PII from the retrieved data;
storing the processed data in a memory; and
uploading the processed data from the memory to the destination computing system.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/